DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 01/04/2022, the amendment/reconsideration has been considered. Claims 52, 58, 62, 72, 73 and 74 have been amended, claims 61, 64 and 71 are canceled. Claims 52-71 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments with respect to rejected claim(s) have been considered and are persuasive. Previous rejection of originally presented claims have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with “Kevin A. Rieffel (Reg. No.: 71,318) on 03/15/2022.

The application has been amended as follows: 


52. 	(Currently Amended) A method for providing content, the method comprising:
	determining, by a media guidance application, based on electronic communications of a user, that the user will travel from a first geographic location to a second geographic location;
	identifying, by the media guidance application, a plurality of content items that are likely to be consumed at the second geographic location;
	accessing, by the media guidance application, a plurality of user equipment owned by the user, each of the plurality of user equipment having a size and a capacity; 
selecting, by the media guidance application, a user equipment, from the plurality of user equipment, most suitable to travel with to the second geographic location based on the corresponding size and capacity of each of the plurality of user equipment; and
	causing to be stored, by the media guidance application, on the selected user equipment, the identified plurality of content items before the user travels to the second geographic location.

53.	(Previously Presented) The method of claim 52, wherein determining that the user will travel from the first geographic location to the second geographic location comprises parsing electronic communications from a third party platform indicative that the user will be traveling to the second geographic location.

54.	(Previously Presented) The method of claim 53, wherein parsing electronic communications from a third party platform comprises identifying at least one 

55.	(Previously Presented) The method of claim 52, wherein identifying the plurality of content items comprises determining that the plurality of content items is accessible to the user at the second geographic location.

56.	(Previously Presented) The method of claim 55, wherein determining that the plurality of content items is accessible to the user at the second geographic location comprises comparing data corresponding to each content item of the plurality of content items to a database indicating geographic content restrictions for a content provider.

57.	(Previously Presented) The method of claim 52, wherein identifying the user equipment, from the plurality of user equipment, is based on at least one of weight, memory capacity, and display screen size of the identified user equipment.

58.	(Previously Presented) The method of claim 52, wherein causing to be stored, on the selected user equipment, the identified plurality of content items before the user travels to the second geographic location comprises transmitting instructions to store the identified plurality of content items before the user travels to the second geographic location.

59.	(Previously Presented) The method of claim 52, wherein identifying user equipment, from the plurality of user equipment, is based on a historical record of user equipment used for travel.

60.	(Previously Presented) The method of claim 52, wherein providing for storage the identified plurality of content items to be consumed comprises determining 
determining a cost for each content item of the plurality of content items; and
determining that the subset of the plurality of content items are lower in cost relative to other content items of the plurality of content items.

61.	(Cancelled)

62.	(Currently Amended) A system for providing content, the system comprising:
control circuitry executing a media guidance application configured to:
determine, based on electronic communications of a user, that the user will travel from a first geographic location to a second geographic location;
identify a plurality of content items that are likely to be consumed at the second geographic location;
access a plurality of user equipment owned by the user, each of the plurality of user equipment having a size and a capacity;
select a user equipment, from the plurality of user equipment, most suitable to travel with to the second geographic location based on the corresponding size and capacity of each of the plurality of user equipment; and
communications circuitry configured to cause to be stored, on the selected user equipment, the identified plurality of content items before the user travels to the second geographic location.

63.	(Previously Presented) The system of claim 62, wherein the control circuitry is configured to determine that the user will travel from the first geographic 

64.	(Cancelled)

65.	(Previously Presented) The system of claim 62, wherein the control circuitry is configured to identify the plurality of content items by determining that the plurality of content items is accessible to the user at the second geographic location.

66.	(Previously Presented) The system of claim 65, wherein determining that the plurality of content items is accessible to the user at the second geographic location comprises comparing data corresponding to each content item of the plurality of content items to a database indicating geographic content restrictions for a content provider.

67.	(Previously Presented) The system of claim 62, wherein the control circuitry is configured to identify the user equipment, from the plurality of user equipment, based on at least one of weight, memory capacity, and display screen size of the identified user equipment.

68.	(Previously Presented) The system of claim 62, wherein the communications circuitry is configured to cause to be stored, on the selected user equipment, the identified plurality of content items before the user travels to the second geographic location by transmitting instructions to store the identified plurality of content items before the user travels to the second geographic location.



70.	(Previously Presented) The system of claim 62, wherein the communication circuitry is configured to provide for storage the identified plurality of content items to be consumed by determining to prioritize a subset of the plurality of content items for storage, wherein determining to prioritize the subset of the plurality of content items for storage comprises:
determining a cost for each content item of the plurality of content items; and
determining that the subset of the plurality of content items are lower in cost relative to other content items of the plurality of content items.

71.	(Cancelled)

72.	(Previously Presented) The method of claim 52, wherein selecting the user equipment most suitable to travel with comprises identifying user equipment that the user travelled with during previous travel.

73.	(Previously Presented) The method of claim 52, wherein selecting the user equipment most suitable to travel is performed automatically without a user input designating the user equipment that the user intends to travel with.

74.	(Previously Presented) The method of claim 52, wherein selecting the user equipment most suitable to travel with is performed without any user input.

Allowable Subject Matter
Claims 52-60, 62, 63, 65-70 and 72-74 are allowed over cited references.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 01/14/2022 with respect to the amended claim limitations and the interview held on 3/15/2022 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).




					Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rakhthanmanon et al. (US 20130103300 A1) is one of the most pertinent art in the field of invention and discloses, an approach is provided for providing driving assistant services to a user before, during, and after the user starts traveling. Specifically, a personal travel pattern associated with a device, the user of a device, or a combination thereof is processed to determine at least one prediction of a time that the device, the user, or a combination thereof will travel to at least one or more travel paths, one or more places of interest, or a combination thereof.
Rao et al. (US 2014/0199980 A1) is yet another one of the most pertinent art in the field of endeavor and discloses, a digitally stored map can indicate the signal quality for each of the map's regions. A device can determine its location, speed, and direction using global positioning system (GPS) and other sensors. Based on this information, the mobile device can predict a field of locations within which the device will probably be located within a specified future time frame. Based on both the information indicating signal quality and the probable future field of locations, the device can estimate a moment at which the device will probably begin to suffer from low-quality or absent signal. Using this prediction, the device can proactively perform a variety of anticipatory remedial actions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/
Primary Examiner, Art Unit 2446